On December 31, 2008, this court found Verdell Starks to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Starks was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On April 28, 2011, Starks submitted two motions for leave to file appeals of decisions in two court of appeals’ cases.
Upon review of the proffered filings, the court finds them without merit. Accordingly, it is ordered by the court that both of Starks’ motions for leave to file an appeal are denied.